


Exhibit 10.2




Employment Agreement
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 1st,
2015 (the “Effective Date”) by and between AGS, LLC, a Delaware limited
liability company (the “Company”), and Mauro Franic (“Executive”).
WHEREAS, the Company desires to employ Executive as its Chief Operating Officer
pursuant to the terms of this Agreement; and
WHEREAS, Executive desires to serve in such position.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.     Nature of Employment Relationship. Executive’s employment with the
Company will be “at-will,” meaning that either Executive or the Company may
terminate the employment relationship at any time and for any reason, either
with or without cause. The “at-will” nature of Executive’s employment may only
be changed in an express written agreement signed by both Executive and a duly
authorized officer of the Company.


2.     Terms of Employment.


(a)Position; Location. During his employment with the Company, Executive shall
serve as Chief Operating Officer of the Company. During his employment, and
excluding any periods of vacation and sick leave to which Executive may be
entitled, Executive agrees to devote all of his business attention and time to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to Executive hereunder, to use his
reasonable best efforts to perform faithfully and efficiently such
responsibilities. Executive agrees that he will not engage in any other gainful
employment, business or activity without the written consent of the Company.
Executive’s services shall be performed in the Atlanta, Georgia area, subject to
reasonable business travel at the Company’s request.


(b)Compensation and Employee Benefits.


(i)Base Salary. Executive shall receive an annual base salary (“Base Salary”) of
$300,000, payable in 26 installments in accordance with the Company’s regular
payroll practices for salaried employees. The Base Salary and payment schedule
are subject to adjustment at the sole discretion of the Company. If the Base
Salary is adjusted at the discretion of the Company, the term “Base Salary”
shall refer to such adjusted amount.


(ii)Annual Bonus. Executive shall be eligible to receive an annual
performance-based bonus pursuant to an annual managerial bonus plan to be
established by the Company, with an annual target bonus equal to 75% of
Executive’s Base Salary. Actual annual bonus amounts payable under this
Section 2(b)(ii) shall be determined by the Company in its sole discretion based
on the attainment of financial results and earnings targets for the fiscal year
in question. Notwithstanding the preceding provisions of this Section 2(b)(ii),
Executive’s annual bonus in respect of (x) the first half of fiscal year 2015
shall be $125,000




--------------------------------------------------------------------------------




(paid no later than the second payroll date following the execution of this
Agreement); provided, that if the Executive’s employment with the Company and
its affiliates is terminated for any reason other than (A) by the Company
without “cause” (as defined below) or (B) due to Executive’s death or becoming
Disabled (as defined below), in either case, prior to the date on which annual
bonuses for fiscal year 2015 are paid to other senior executives of the Company
in the ordinary course of business, Executive will repay to the Company the
after-tax portion of such half-year bonus (i.e, $125,000 less Executive’s income
taxes and payroll taxes, as calculated by the Company) within 15 days of such
termination, and (y) the second half of fiscal year 2015 shall be determined
under the Company’s annual managerial bonus plan as described in the preceding
provisions of this Section 2(b)(ii).


(iii)Retention Bonus. The Company shall pay to Executive lump-sum cash retention
bonuses of (x) $75,000 on December 31st, 2015, (y) $150,000 on December 31st,
2016 and (z) $75,000 on July 1, 2017, provided in each case that executive
remains continuously employed with the Company or its affiliates through such
dates. The retention bonuses may be paid within five business days of the dates
indicated in the previous sentence if necessary for administrative convenience.


(iv)Equity. As soon as reasonably practicable following the Effective Date,
Executive shall be granted (a) an option (the “Time-Based Option”) to purchase
75,000 shares of class B non-voting common stock of AP Gaming Holdco, Inc.
(“Holdco”) under the AP Gaming Holdco, Inc. 2014 Long-Term Incentive Plan (the
“Plan”), subject to Executive’s execution of a nonqualified stock option
agreement (the “Time-Based Option Agreement”) and the terms and conditions
contained therein and in the Plan, and (b) an option (the “Performance-Based
Option”) to purchase 20,000 shares of class B non-voting common stock of Holdco
under the Plan, subject to Executive’s execution of a nonqualified stock option
agreement (the “Performance-Based Option Agreement”) and the terms and
conditions contained therein and in the Plan. Subject to Executive’s continuous
employment with the Company or its affiliates, (x) the Time-Based Option shall
vest in equal annual installments on each of the first four anniversaries of the
Effective Date and (y) the Performance-Based Option shall cliff vest only upon
the Board’s determination, made in its sole discretion, that Holdco’s EBITDA for
fiscal year 2017 was at least $140,000,000.


(v)Employee Benefit Plans and Vacation. Executive shall be entitled to
participate in the employee health benefits plan provided by the Company for
employees and eligible family. Executive will also be eligible for participation
in the Company’s 401k plan. Executive shall be entitled to four (4) weeks paid
vacation annually. Vacation will accrue on a monthly basis. Eligibility for
participation in these benefits will be determined by the requirements of the
plan(s) in effect at the time Executive commences employment and is subject to
adjustment pursuant to the Company’s policies and plans in effect, which may
change from time to time. Executive shall also be entitled to participate in
employee benefit plans, long term incentive plans, practices, policies and
programs generally applicable to employees of the Company on the same terms
applicable to similarly situated senior executives of the company.


(vi)Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by Executive in accordance with the Company’s
policies.


3.     Termination of Employment Due to Death or Disability. Executive’s
employment shall terminate automatically upon Executive’s death. If the Company
determines in good faith that the Executive becomes Disabled during the
Employment Period (pursuant to the definition of Disabled set forth below), it
may give to Executive written notice in accordance with Section 7(b) of this
Agreement of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by Executive (the “Disability Effective Date”)
unless,




--------------------------------------------------------------------------------




within the 30 days after such receipt, Executive returns to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disabled”
shall mean the absence of Executive from Executive’s duties with the Company on
a full-time basis for 90 business days within a one-year period as a result of
incapacity due to mental or physical illness that is determined to be permanent
by a physician selected by the Company or its insurers and reasonably acceptable
to Executive or Executive’s legal representative.


4.     Severance. In the event Executive is terminated by the Company without
cause, the Company will pay to Executive severance in an aggregate amount equal
to eighteen (18) months of Executive’s Base Salary (as in effect on the date of
termination of employment). For purposes of this section, “cause” includes
failure to correct underperformance after written notification from the CEO or
Board of Directors of the Company (the “Board”), illegal and/or fraudulent
conduct, conviction of a felony, a determination that Executive’s involvement
with the Company would have a negative impact on the Company’s ability to
receive or retain any necessary licenses, willful or material misrepresentation
to the Company, or refusal to take any action as reasonably directed by the
Board or any individual acting on behalf of or at the direction of the Board.
The determination of whether cause exists shall be made by the Board in its sole
discretion. Payment of severance pursuant to this section is conditioned and
contingent upon (i) the execution and delivery, within 60 days of Executive’s
termination of employment, by Executive of a waiver and general release in form
and substance reasonably satisfactory to the Company that has become irrevocable
in accordance with its terms and (ii) Executive’s continued compliance with the
terms of this Agreement. Severance payments will be made in substantially equal
installments consistent with the Company’s payroll practices during the
eighteen-month period following termination of employment, provided that no
payments shall be made until the first payroll date following the effective date
of such waiver and general release.


5.     Restrictive Covenants.


(a)    Confidentiality; Work Product. During Executive’s employment with the
Company and its subsidiaries and thereafter, Executive will not divulge,
transmit or otherwise disclose (except as legally compelled by court order),
directly or indirectly, any confidential knowledge or information with respect
to the operations, finances, organization or employees of the Company or its
affiliates or with respect to trade secret, intellectual property, confidential
processes, services, techniques, customers or plans with respect to the Company
and its affiliates, and Executive will not use, directly or indirectly, any
confidential or trade secret information of the Company and its affiliates for
the benefit of anyone other than the Company or its affiliates; provided,
however, that Executive’s employment by a subsequent employer while Executive
still has knowledge of any such confidential or trade secret information shall
not constitute a breach of this provision so long as Executive does not disclose
the same to any third party. All new processes, techniques, know-how,
inventions, plans, products, patents and devices developed, made or invented by
Executive, alone or with others, while an employee of the Company and its
subsidiaries that are related to the business of the Company or its affiliates
shall be and become the sole property of the Company, and Executive hereby
assigns any and all rights therein or thereto to the Company. All files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its affiliates, whether prepared by Executive or otherwise
coming into his possession in the course of the performance of his services,
shall be the exclusive property of the Company and shall be delivered to the
Company and not retained by Executive (including, without limitation, any copies
thereof) upon termination of employment for any reason whatsoever.


(b)    Noncompetition. While employed by the Company and its subsidiaries and
for a period of twenty-four (24) months thereafter (the “Restricted Period”),
Executive shall not directly or indirectly, own, manage, operate, control,
consult with, be employed by, participate in the ownership, management,




--------------------------------------------------------------------------------




operation or control of, or otherwise render services to or engage in, any
business that engages in any line of business conducted by the Company and its
subsidiaries during the Covered Period (defined below) within any jurisdiction
or marketing area in which the Company or any of its subsidiaries is doing
business or has invested and established good will in demonstrating an intent to
do business during the Covered Period (a “Competitive Business”); provided that
Executive’s ownership of securities of 2% or less of any publicly traded class
of securities of a public company shall not violate this Section 5(b). The
“Covered Period” shall mean the period beginning as of the Effective Date and
ending as of the end of the sixth month following the termination of the
Executive’s employment for any reason.


(c)Nonsolicitation. During the Restricted Period, Executive shall not, directly
or indirectly, (i) solicit for employment any individual who is then an employee
of the Company or its subsidiaries or who was an employee of the Company or its
subsidiaries within the 12 months prior to the termination of Executive’s
employment (a “Covered Employee”), or (ii) contract for, hire or employ any
Covered Employee earning at least $100,000 in annualized base compensation as of
the Covered Employee’s most recent date of employment with the Company. During
the Restricted Period, the Executive shall also not take any action that could
reasonably be expected to have the effect of encouraging or inducing any
employee, representative, officer or director of the Company or any of its
subsidiaries to cease his or her relationship with the Company or any of its
subsidiaries for any reason. In addition, during the Restricted Period, the
Executive shall not, with respect to providing services in a Competitive
Business, solicit for business or accept the business of, any person or entity
who is, or was at any time within the 12 months prior to the termination of
Executive’s employment, a customer of the business conducted by the Company (or
potential customer with whom the Company had initiated contact) or its
affiliates.


(d)Nondisparagement. At all times during Executive’s employment and thereafter,
Executive shall refrain from all conduct, verbal or otherwise, that disparages
or damages the reputation, goodwill, or standing in the community of Apollo
Management VIII, LP (“Apollo”), the Company or any of their respective
affiliates; and at all times during Executive’s employment and thereafter, the
Company and its subsidiaries will, subject to requirements of law, refrain from
all conduct, verbal or otherwise, that disparages or damages the reputation,
goodwill, or standing in the community of Executive.


(e)Representations. Executive represents to the Company and its affiliates that,
in fulfilling his duties or responsibilities to the Company and its affiliates
or for any other reason, he will not disclose or disseminate any information
from any of his former employers that would be considered by such former
employers to be confidential information. In addition, he represents that,
except as previously disclosed to AGS in writing, he is not subject to any
covenant not to compete that would limit his ability to fulfill his duties and
responsibilities hereunder.


(f)Remedies. The parties agree that the provisions of Sections 5(a), 5(b), 5(c)
and 5(d) (the “Covenants”) have been specifically negotiated by sophisticated
commercial parties and agree that all such provisions are reasonable under the
circumstances of the activities contemplated by this Agreement. Executive
acknowledges and agrees that the Covenants are reasonable in light of all of the
circumstances, are sufficiently limited to protect the legitimate interests of
the Company and its affiliates, impose no undue hardship on Executive, and are
not injurious to the public, and further acknowledges and agrees that
Executive’s breach of the Covenants will cause the Company irreparable harm,
which cannot be adequately compensated by money damages, and that if the Company
elects to prevent Executive from breaching such provisions by obtaining an
injunction against Executive, there is a reasonable probability of the Company’s
eventual success on the merits. Accordingly, notwithstanding Section 7(a) of
this Agreement, Executive consents and agrees that if the Executive commits any
such breach or threatens to commit any breach, the Company shall be entitled to
temporary and permanent injunctive relief from a court of competent
jurisdiction,




--------------------------------------------------------------------------------




without posting any bond or other security and without the necessity of proof of
actual damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. In the event that the Covenants shall be determined by any court of
competent jurisdiction to be unenforceable by reason of their extending for too
great a period of time or over too great a geographical area or by reason of
their being too extensive in any other respect, they shall be interpreted to
extend only over the maximum period of time for which they may be enforceable
and/or over the maximum geographical area as to which they may be enforceable
and/or to the maximum extent in all other respects as to which they may be
enforceable, all as determined by such court in such action.


(g)Survival. The provisions of this Section 5 shall survive termination of
employment for any reason.


6.    Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.


7.    Miscellaneous.


(a)    Governing Law and Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada, without
reference to principles of conflict of laws. Subject to Section 5(f) of this
Agreement, Executive specifically agrees and consents that any controversy or
claim arising out of or relating to this Agreement shall be settled by final,
binding and nonappealable arbitration in Las Vegas, Nevada. Subject to the
following provisions, any such arbitration shall be conducted in accordance with
the rules of the American Arbitration Association then in effect. Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.


(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, or by electronic
mail addressed as follows:


If to the Executive: To the most recent address on file with the Company.
If to the Company, to:
AGS, LLC
ATTN: LEGAL DEPARTMENT
5475 S. Decatur Blvd. Ste. 100
Las Vegas, NV 89118




--------------------------------------------------------------------------------




Email: legal@playags.com
Attention: Vic Gallo


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.


(d)    Section 409A. It is intended that payments and benefits made or provided
under this Agreement shall comply with Section 409A or an exemption thereto. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation for purposes of applying the exclusion
under Section 409A for short-term deferral amounts, the separation pay exception
or any other exception or exclusion under Section 409A. All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A to the extent necessary in order to
avoid the imposition of penalty taxes on the Executive pursuant to Section 409A.
In no event may the Executive, directly or indirectly, designate the calendar
year of any payment under this Agreement. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A shall be made in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit. Without limiting the generality
of the foregoing, to the extent required in order to comply with Section 409A,
amounts and benefits to be paid or provided under Section 4 of this Agreement
during the period between the Executive’s termination of service with the
Company and the six-month anniversary thereof, shall be paid or provided to the
Executive on the first business day after the date that is six months following
the date of such termination.


(e)    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement and understanding between the Company and Executive with respect to
the subject matter hereof and supersedes all prior agreements and understandings
(whether written or oral), between Executive and the Company or its affiliates,
relating to such subject matter (including, without limitation, Executive's
prior employment agreement dated as of November 6, 2012). This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


[Signature Page Follows]










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
AGS, LLC
By:
AGS Capital, LLC
 
Its Sole Member and Manager



By:
 /s/ David Lopez
Name:
David Lopez
Title:
Chief Executive Officer



 
EXECUTIVE
 
/s/ Mauro Franic
 
Mauro Franic







